Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 8, 10, 12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0026956 A1 (hereinafter Gausebeck) in view of “Database-Assisted Object Retrieval for Real-Time Li) in view of U.S. Patent Application 2014/0306866 A1 (hereinafter Miller).
Regarding claim 1, the limitation “a computer-implemented method comprising: receiving a first image and a first geolocation from a first user device” is taught by Gausebeck (Gausebeck describes a system for using received 2D image data to generate 3D models based on derived 3D data corresponding to features in the 2D image(s), e.g. abstract, paragraph 62, where the received 2D images are captured using a user device, e.g. paragraph 64, and in some instances include geolocation data associated with the image, e.g. paragraphs 129, 132, 133.)
The limitations “identifying an object depicted in the first image wherein a first portion of the object is portrayed in the first image; determining a first characteristic for the first portion of the object based on the received image” are taught by Gausebeck (Gausebeck determines depth information for one or more visual features using a machine learning model, where the visual features may be objects, e.g. paragraphs 65, 66, which may be recognized in the 2D images using machine learning, e.g. paragraph 161.)
The limitations “generating a three dimensional representation of the object based on the first characteristic of the object … storing, in an electronic data store, the three dimensional representation of the object” are taught by Gausebeck (Gausebeck derives 3D data for the features/objects in the received 2D image(s) in the form of estimated depths, e.g. paragraphs 65-69, and then generates a 3D model of the environment and the objects in the environment based on the derived 3D data for each 2D image, e.g. paragraphs 70-72, which includes modifying the 3D object model(s) to 
The limitations (addressed out of order) “receiving a second image and a second geolocation from a second user device; obtaining, from the electronic data store, three dimensional object data corresponding to characteristics of objects in the surrounding geolocation of the second user device including the three dimensional representation of the object; determining a second characteristic … of the object based on the second image … modifying the three dimensional representation of the object based on the second characteristic as depicted in the second image to generate a modified three dimensional object representation; storing, in the electronic data store, the modified three dimensional object representation” are taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, which may be captured by a separate capture device, e.g. paragraph 64, and include geolocation data, e.g. paragraph 133, where the separate capture device is proximate to the first geolocation, i.e. captures a view of a nearby and/or overlapping space, e.g. paragraph 75 describing alignment of corresponding features of the plurality of images.  Further, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be continuously performed while displaying the current 3D environment model having the arranged modified 3D object models therein, e.g. paragraph 82.  That is, Gausebeck’s 
The limitations (addressed out of order) “determining a shape of the object based on the first characteristic, wherein the shape includes a second portion of the object that is not portrayed in the first image; generating a three dimensional representation of the object based on the first characteristic of the object, wherein the three dimensional representation of the object includes an inferred representation of the second portion of the object that is not portrayed in the first image … determining a second characteristic of the second portion of the object based on the second image, wherein the second portion of the object is displayed in the second image but not the first image; updating the inferred representation of the second portion based on the second characteristic” are not explicitly taught by Gausebeck (As discussed above, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be continuously performed while displaying the current 3D environment model having the arranged modified 3D object models therein, e.g. paragraph 82.  Further, Gausebeck infers 3D information of visible surfaces, e.g. paragraphs 65, 66, and uses it to update the 3D model in real-time as in paragraph 82, such that the claimed second portion would be added to the model in response to receiving the second image in which the second portion is visible, i.e. as with all portions of the model, once an image is received in which the portion is visible, the corresponding representation in the model would be added or modified in view of the information derived from the most recent image.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models to include Li’s object retrieval for real-time 3D reconstruction in order to generate a reconstructed model that is more complete and therefore higher quality, as taught by Li, e.g. figure 1, abstract.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models, including Li’s object retrieval for real-time 3D reconstruction, to incorporate Miller’s augmented reality gaming application being executed on multiple user devices, because it would have been implicit to one of ordinary skill in the art that one use of Gausebeck’s generated models would be for use in a gaming application, and further because Miller describes an analogous system which reconstructs 3D 
The limitations “updating the object in the virtual video game environment for at least a subset of video gaming systems executing the video game application by incorporating the modified three dimensional object representation into the virtual video game environment; and causing to display, by at least one of the video gaming systems executing the video game application, a portion of the virtual video game environment including the updated object” is taught by Gausebeck in view of Miller (As discussed above, Gausebeck indicates that the receipt of additional 2D images, deriving and aligning 3D model data, and modifying the 3D models to match the characteristics as depicted in the captured images may be continuously performed while displaying the current 3D environment model having the arranged modified 3D object models therein, e.g. paragraph 82.  That is, Gausebeck’s system continuously modifies the 3D environment model according to 2D image data captured by additional device(s), where the updated 3D scene model is stored in memory and then accessed by devices using the continuously updated model for rendering, e.g. paragraph 63, 82, 87.  Further, as taught in view of Miller, the continuously updated model may be used in a video game application, analogous to paragraphs 170-173, with continuously incorporated updates as taught by Gausebeck.)
Regarding claim 3, the limitation “further comprising identifying one or more features corresponding to the first geolocation from a database and generating a three dimensional representation of the one or more features” is taught by Gausebeck (Gausebeck teaches performing alignment of features of 2D images using auxiliary 
Regarding claim 4, the limitation “wherein the characteristics of the objects are obtained from a database that stores data corresponding geolocation data to object characteristics” is taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, including geolocation data, e.g. paragraph 133, where the alignment is based on determining correspondences between pixels represented in 3D as point clouds, e.g. paragraph 75.  The points of the point cloud have color data of the corresponding 2D image, and 3D positions determined based on the 3D depth data, e.g. paragraph 65, and the auxiliary geolocation data associated with the 2D image data, e.g. paragraphs 75, 129, 133, where the 2D images, 3D depth data, and 3D scene models are stored together with associated auxiliary geolocation data, e.g. paragraphs 63, 136.  That is, the device 104 stores data corresponding geolocation data to object characteristics, i.e. the 3D depth data, 2D image data, and auxiliary geolocation information describing the positions and colors of points in the 3D point clouds corresponding to each 2D image, and the characteristics are determined based on correspondences in 3D position, color, texture, luminosity, etc. in order to align the point clouds and generate the global alignment of the images and update the 3D model, e.g. paragraphs 75, 82.)

Regarding claim 7, the limitation “arranging the two or more modified three dimensional object representations in the virtual video game environment based on relative location of the modified three dimensional object representation with other objects depicted in the first image” is taught by Gausebeck (As discussed in the claim 1 rejection above, the 3D object models are placed into the 3D scene of the environment, e.g. paragraphs 72, 77, 78, 87, where the reconstructed 3D object models are placed in the corresponding locations as depicted in the capture 2D images, e.g. as shown in figure 2.  That is, the relative arrangement of the 3D models of the objects is based on the 3D data derived from their relative locations as depicted in the 2D image(s).)
Regarding claim 8, the limitation “wherein generating the one or more renderings comprises rendering a two dimensional view from a virtual camera with a virtual position corresponding to a position of a real camera that captured the first image” is taught by 
Regarding claims 10, 19, and 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
	Regarding claim 12, the limitation “wherein the characteristics of the objects are obtained from a database that stores data corresponding geolocation data to object characteristics, and the characteristics are verified based on data identified by a machine learning model” is taught by Gausebeck (Gausebeck teaches that a 3D model of an environment can be modified based on additional captured 2D images, e.g. paragraphs 73-76, 82 123-125, 129, 132, 133 138-41, which includes receiving a second 2D image, e.g. paragraph 73, including geolocation data, e.g. paragraph 133, where the alignment is based on determining correspondences between pixels represented in 3D as point clouds, e.g. paragraph 75.  The points of the point cloud have color data of the corresponding 2D image, and 3D positions determined based on the 3D depth data derived using machine learning, e.g. paragraphs 65-69, and the auxiliary geolocation data associated with the 2D image data, e.g. paragraphs 75, 129, 133, where the 2D images, 3D depth data, and 3D scene models are stored together with associated auxiliary geolocation data, e.g. paragraphs 63, 136.  That is, the device 104 stores data corresponding geolocation data to object characteristics, i.e. the 3D depth data, 2D image data, and auxiliary geolocation information describing the 
	Regarding claim 14, the limitation “wherein the first user device includes a mobile phone or augmented reality device” is taught by Gausebeck (Gausebeck teaches that the capture device may be a smartphone or an augmented reality device, e.g. paragraphs 64, 179.)
	Regarding claim 15, the limitation “wherein the one or more processors are further configured to cause rendering of a two dimensional view by the first user device” is taught by Gausebeck (Gausebeck indicates that in some instances, a single device may perform all of the capture, processing, rendering, and display functions of the system, e.g. paragraph 95.)
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, i.e. Gausebeck teaches updating a 3D model based on input from second device(s) in proximity to the first object, and in view of Miller, the 3D model may correspond to a video game environment.
	Regarding claim 17, the limitation “wherein the one or more processors are further configured to: generate a rendered scene by generating a fully virtual rendered scene for the first user device” is taught by Gausebeck in view of Miller (Gausebeck teaches rendering images of the reconstructed 3D environment model using the user device 130, e.g. paragraph 62, including fully virtual scenes, e.g. paragraphs 77-81, 83-
	The limitation “generate an augmented reality rendered scene for a second user device by retrieving the virtual video game environment with the three dimensional representation of the object” is taught by Gausebeck in view of Miller (Gausebeck teaches rendering an augmented reality scene using a reconstructed 3D environment model for display on a user device, e.g. paragraphs 215-235, including a user device, e.g. paragraph 216, which stores the 3D environment model data, e.g. paragraph 217, which displays augmented reality scenes are generated based on the stored 3D environment model, e.g. paragraphs 227-235.  Further, as taught by Miller, paragraphs 103-106, 170-173, different players may use different types of devices, i.e. a first player could use a first device which corresponds to the claimed first device providing the first source image operating in a virtual blended mode, and a second player could use a second device which corresponds to the claimed second device providing the second source image operating in an augmented blended mode.)
	Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 17 above, except that the second device is the device performing virtual reality display, which, as discussed in the claim 17 rejection above, would have been taught by Gausebeck in view of Miller, i.e. a variety of user devices may be used for image capture and for operation of the video game application, where both the first and second device could be used for either augmented or virtual blended mode gaming as taught by Miller. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0026956 A1 (hereinafter Gausebeck) in view of “Database-Assisted Object Retrieval for Real-Time 3D Reconstruction” by Yangyan Li, et al. (hereinafter Li) in view of U.S. Patent Application 2014/0306866 A1 (hereinafter Miller) as applied to claim 8 above, and further in view of “Rendering Synthetic Objects into Legacy Photographs” by Kevin Karsch, et al. (hereinafter Karsch).
Regarding claim 9, the limitation “arranging the one or more modified three dimensional object representations in a three dimensional virtual space, wherein the one or more renderings are of the three dimensional virtual space; and determining a comparison between the two dimensional view and the first image by determining a percentage of pixels that meets a threshold requirement from a pixel by pixel comparison” is not explicitly taught by Gausebeck in view of Miller (Gausebeck, as discussed in the claim 1 and 8 rejections above, teaches that the client devices/video game devices, executing the blended augmented reality video application, can be used to view the model at any perspective.  Gausebeck does not explicitly suggest comparing a rendered 2D view to an input 2D image.)  However this limitation is suggested by Karsch (Karsch describes a system for constructing a 3D geometrical model with estimation of a physical lighting model from a 2D photograph, e.g. abstract, section 1, which involves estimating 3D geometry, and estimating illumination parameters based on the geometry and image, as described in section 3, 3.1, 3.2, which includes refining the estimated lighting parameters until a pixel-wise comparison of a rendered 2D image of the scene using the estimated lighting parameters to the input 2D image meets a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gausebeck’s system for generating 3D models, including Li’s object retrieval for real-time 3D reconstruction,  incorporating Miller’s augmented reality gaming application being executed on multiple user devices, to include Karsch’s lighting parameter estimation technique in order to estimate lighting parameters accurate enough to render the 3D environment model in a manner that looks like a real photograph to users, as taught by Karsch, section 6.


Response to Arguments
Applicant’s arguments, see 10, filed 5/19/21, with respect to the 112b rejection of claim 9 has been fully considered and are persuasive.  The 112b rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 5/19/21, with respect to the rejection(s) of claim(s) 1-12, and 14-21 under 103(a) in view of Gausebeck, Miller, Zia, and Karsch have been fully considered and are persuasive.  Therefore, the rejection Gausebeck, Li, Miller, and Karsch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT BADER/Primary Examiner, Art Unit 2619